Judgment of resentence, Supreme Court, Bronx County (John E Collins, J.), entered June 18, 2009, as amended, July 1, 2009, resentencing defendant, as a second felony offender, to an aggregate term of 12 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision (PRS) was lawful in all respects (see People v Murrell, 73 AD3d 598 [2010], lv granted 15 NY3d 854 [2010]; People v Thomas, 68 AD3d 514, 515 [2009], appeal withdrawn 14 NY3d 845 [2010]).
The resentencing only involved PRS, and did not present the sentencing court with an occasion to revisit the original prison sentence. Regardless of any procedural considerations, we perceive no basis to reduce defendant’s prison sentence. Concur — Tom, J.E, Andrias, Sweeny, DeGrasse and Román, JJ.